CES 4:96-cr-00176 Document 167

 

ffl on 06/01/20 in TXSD Page 1 ory

Unrred Stares \re merc? (ouel~
Spethbhn brsté tcl of Toxaes

 

 

 

 

 

 

 

 

 

| Houston Ary rcrae Southern Distt of Taxa
ALESIS MI taal Xohesow ( uN OT 202
| ett ttou &Z&, ( David J. Bradley, Clerk of Court
Lf
V, - CASE Mo.
Wart Tdi STATES of Amadres. i oe
: £6 Sou Ags, \

 

 

 

 

Exthetyy Metra, byt A Le bucttlow Cu
cmtewed | Aik yAw To (@ bie €3S5%2 CC)

 

 

 

_ omel Mow, THE PUT L taut, ik CAG Mha~ SE

 

 

__ Be H& 2g 5 BRIM rt Mo} Ost 70 LG and Te. Gh se)
p PES: DMALS ee Le SE TAG Abn Ke craw 2

 

Ap LL aK t$¢
¢ SOCTA AM Ok AML TA Vrouw, Apel Le by Ge ¢

   

“THE Covt kh~19 vPAus THE “GrrcrTosgd, bo
eae Rh &shber Full L b Tih
L466 Boseyttal fol Aw ORbER of Home GQufrugcutur
Fpk THE Abmstmdek oF PaTr rotons’ Ktureuce

 

 

t.
UAE Dshbtertowal + AurHokizrrrecs

He arr phe eee mpl tons WASuAmer To Tore (2 Use sees
AS Cf

    

    

 

 

 

 

 

 

 
¢S 4:96-cr-00176 Document 167 fifd on 06/01/20 in TXSD Page 2 oD

AUTHGALIZE 5

— Low Pascrvart kblease Bt hae (HE AST TP ACT oe
Nec mhsk Al dll? THE PREETA GT SOC 6 Lalo LAw Tes

frésr S7€P A CT, dk Gteecd, AUG art Eh LiKe s, Mh & ane be hall
HMA DES SO Q OV CAKL. GHIA OALALE SCE
g2leS(1 4) i}, THE “STaud DAS. Prk Euacre Ac
ae 4 TH Cow ke Hibanr ve CRhiua Contdcl her of (4¢¢ To
— Shhve Ag A SAFETY Vatye” 72 EMME Subgkt Jp A€~ascec
WHETHER A styled. AS huct log | A LePALKAWTED Gy

 

 

 

 

 

 

 

PactOhs THAL EV LOLLY. id Have dew OLMAGESED
146 46 ABolt 1; 225 77

_f2l 71433)

= 7ué Calls 380 ¢ & iz poses Cougs La

    

  

 

 

 

 

AL MPA i¢ he Lay fepitda? £uCH A lahie 2 247,
MIE ese 3580 (ASeNCa L) LO cit Nel eg dT bl .
os Che CaM Ts £ Finn “Qintisrpas [He KR fous LP
SF. he Lutwa PEAT 626 “Kx Kh Kivi. g VALS f al Cees “
ihm, $46 AS Ube IPE) THe Lowhers rotin,. SMALL
DE LUBE | HA Citld Lb QO STAAL CLIZLALQGEL IY ALL

ar Ar lL tea ASA GEL 0k SET ECE AehuclLow, LE ALA L,

4 & RLY CRIA » BE MIL EGA Ath AL: el SFRCLL Le,
Chypwhlas =

 

 

EMACT EL, THE CpHenls LES hb Gh,LT. Lsesue 4

Sta Thus, TKAr- Mae Aphany AML tel. 1a Abe ~

Litélube MbLp cs y Ma, EAncly (Zb6u Cats

MA f, th AGA t SOLE US ECLL3 Cetin, A CA)

de peeruslly Spa ed The Sibrere LEE Sole Leip egrhon,

US Ai rt ATE LC lade AGrs OK CECH Le

: OMT 04 o 6 LUG, 7

Sth oF Moke Tht THACE SCAMS, THE 0

pa fe BEALE af LRUATES flo HET Fue
ELtor4artrpy CALTORDA SEE e.g, hel. 2F SasrlC&,

 

 

 

       
  
 

 

 

 

 

)

 

(a
& 4:96-cr-00176 Document 167 @Phed on 06/01/20 in TXSD Page 3 yy

 

OF Fze€ 2 PUG Lrsfetlal Gages, TH Celeeas —
_ Bikeau vl PRI sis Cel besstonre Re J kris (Wert apez)
AZM AVALLABLE Ar ANAS Wiki. XUsrtCe, el eMe (At ET LE aa
CME. fa Dest LoiAshiy MAwaas Kb Cotssrawd Te Kéleape
Fase Ai, KO su li ye Tb LUMATES wte May Be Slrecble ~
. res LOR K, Kel tase sur  Larwe Louteyscen Lie LOLS
2 be. r I .
Le Lgwales )

OM PAST toh Lo ledse AEA The Free 7 _
TMewall (He FLAS STEP ACL, dottte Youad CMSOTTATE

  
 
  

 

 

 

 

 

Littl acsTwhti Aslesss By Tytth Slra, M loyiute DEP AAA :

DEST b hs LOK te? ay KATHE [the Lev,

Tks Deb oLaly 2 THE Hh is OF | We Boe EE (BLS ‘Scho

L (4), 78 Lp Mle ryt ree KECEMSE SObTy TE, M6 soe Cth Ga WE
EP ACT Ai HORE 2& Us (a Chu RECLLEE DQHCMEVCH

PR OTIINIOT ¢ GMPeLliwa REN ae “Vise RM a REALL oA,

Comets bnr llth THE SEMTE UCL. Mok gel CEA

IZ “se 355364) Ale MP LICALLE SO ELE IE : Cen ZB,

 

 
 

tol (He BOP Sask OL.
lo Ayr ( Morita oma fH La
phitwnky ¢ (oflbUtuG* G Paeecg.

Lewhaml SefFeR&s pn A Peed Yr Leg l
i f Ma AMG, rh A Z SA. Cz G Aas Te 2

GC
oo

He M Wel >f2 ~K

Hus CnttAls Wo byuaes

WMICH TEuded To Lymerr “Eyre

9 (ASE SLY 6 “€,
2

LLUMES Evers ey

   

6 TH ¢ ALA cv

 

 

 

 

be CPT 2h A? Cal Pd ssrppdre (Ll 6 Ase hu LAL CHEVE
CME, dsr LE UEC. ae Ce tb (4),
rn MST CL: Ws DHT E PETE ATIVE 75 LOC eace

 

(eK OX “2 Dy Oo _ CR MLL Ue AES AALS
practzese THE 2OA: Aplée ry 6 Ly ngs ers de Mio

LALO Ly THE Lif! CFOL vaelLespstione 2
_whtas Lite Fw2s WikKhAults,

 

 

 

 
eG 4:96-cr-00176 Document 167 Or on 06/01/20 in TXSD Page 4 oy

 

  
  

_ Th urs Is Btisse (hese Prhilows of [hE COMME SSTO
T Belegdt ig. ie ThE 207 AléCroe 3
Te Kecr sé Gp Al Abe "Qk phirwdey Mth (OAPELL La
MLE Tu

Cottier wll (HG Amewbth Larulg. SCC, ¢¢. WULTQA
STATES Vv. gles AIF Lil RIFE of

 
 

 

7A 3, ar oY £4. [2 as & Zed
Veg Zale L¢e Ua AulkuRlyy 5 Nera hwel PS LOUMETHEA “Whew
pe Mk LOBE biel Vidssws Ade Cabseay We locas

 

m4
SChIBE APPR AATATE _L LB eco Lhe fakedLa ee
bhi TOME AN LE Ws 14) Loe; Lb; TAE ALLLECHECE ally
ATE Méur By WE [ete YWhOITOOA STATES v. BEB CA
BORD yl. F(299 2 ré Yo, CSA, My) Tae Eda

- WE
Fiks~ STE? Ac? Athucta THe BoA's Coptitel. oA
nun of OIA IE Leff BASE AAU o.

WIth Conk Detthd iva ty ThE BLP dnuld Séem oe _
FRUSFRATE ZU T- Py hf Ose, «

RK Aras WHE (OMe Kegs

 

ale AECEASE, ELied CEN, tg
J werbces iefills Ad, ll, cpirife TLE
/} A Ax 1

KAgge) tly Bri Cowl ll Pay.
AC ANG CALA LL Crsel Dio, MKLL f~netl
Nee 6 TEA £ U Chae ~KIVERA 202f9 tel
25 7G2°72 aL: 20d

[¢ WEA 4 x Y
CAMTu KOL¢ wel 84 79923, Le oC, ee

is I7 BYP CAMCT
tke Leto.

 

Now Thar Coukts Ab hip howd (YbSTARTMY by (He fs

 

 

soty ey tie Cohtuay Tore dite Utah
E AS80408, LE tug CUSLACEA THErkR LK DA P-

“Uiohed IS Use 2538 (0) UMAS To CLOT C Asan pte: KELEA

[ MELT |

€ CoVIp-(9 Phadeute wHhlCH PmES ALTE lak Ogntgeds [o
Tt EAI CALLY Vile kM ZiuAr es, KKeseurs* Cink ALegey &
Co mPE (. TE, A G

 

 

 

(LN
(4)

 
Rise 4:96-cr-00176 Document 167 Ged on 06/01/20 in TXSD Page 5 oo

 

 

Oy PageH, (, aod, The Wolld Health Ckoaurea lion CKe)
pFFi¢ratt f C6 Cbesreves TMA Ek AL oF (aVvL4 ~19, TAG ODIs ease
Alles éy Nievel. Cokowavikus, As A fmebenr t, Or Made 4
Aofa, THE Pee sy én ef The Ue linen Staves. bELLALEA Mr FO
Covtn~(? wrbkéaK A MATT ogdl & wERGE MY Lithéd THE |
Matrowal Ef sha cucres Hcl, L2LSC blebs et hy C Sia cones, __!
nal LES ? bleTbAuee y Le lotintgipln(y, TAP

- Wh, ote Tie 2 Be Act td ae |

Piso, Ly THE wees & eb ur) ~

te th oe Es AST LAIUE, “g Z Lire, Aig MEL
A, A782, Mode TH 2, rai me We La ee oe SECM a

Globally at oe adly lige Fibtle. Have leg, Pu THe Weervea
J Llr in ls fl (Ee dia Loberea Maken !

hy i, Y teen A LS 0, LL, 6 Lf thE Li ve fi MLL Ba L9 CK. A WF A

 

 

 

 

SWttAly Cvelvbsy, A Le Le icin he gee
CO ENO. We CAC £0 A A CRLAAG LIVE LANG ~
PlLéah Marl Abrl try oF (est kits je lerecr rhe Vertu
2 57Em. Ths. SfREAS DIE gAse, The Che Has Beily
qAvIE Lead he Dtsre fKévewrlv€ ACT ox alt AL
CE AEs LM, AMMA L th ee A,
iw Ukleel hiv nies OTM EL AB Svernzoe CKDLAL
"WT tHe Stns Tre LuAl ce Meal rh tb ; jue REA wuca THAT
Tel Mj Ce APY rd Lh AF. EfECLaL ufearlors
¢ dhe _L Te LAL TTOIPATE CTT LG =
Fi salve . 6 CG Ls
YZ | L L.. < LOO. MEL

F0k COVIb-lP 7p SAKE.
De THIS Kans LYM ATES Mul SHALE Ervummushh LT Vb Acts,
S CELL MW Halls, Abtkeartoy Konus A nS
7o Mak, LATTES eae, Mauch San TTES, Aa EFF GCILve
rule Re aomméiwhys Sy 7H. ¢ (RAMS
MI spre IE “Aen (i) fot Sipntw “Cystkh Cau" £a Bo?
(| BF Ogu Nhtokol Courtill \esALre THE

& CFFATS To Take Le Cai oba hey Li es (ales Te YALE j
wee Fully UMPREPAL ES To Comlaty THE VERGL: L%bCAN i

 
 

     
 
 

 

 

 

 

Dy
CY |

 
CG 4:96-cr-00176 Document 167 €id on 06/01/20 in TXSD Page 6 oD

 

 

 

le (ACT, THEAE Ahie Se [Manu feb sumPTive Cases phTHE _
ALS Ase dr nue FOL t, L¢ awh eed Top
_TNMMWATES era UA oly lus Me rreal U, Mbt PLaus A,
# vs Aceh) Her HEE C4 el lary drat, Oo Maer twa J
Ty THE ALadAmivG CALSTS YWAE ro un Foldtul, ME _
Wet 0g Asatl, RéCommenhen AUPE GSE LS ee ee: AEM
THE _~RIE Sons Mol uh alla lade
Conk CALE [NWCA MECALIH THE Lall thw oaiel thy
Mesrogs shekrs B Lif galrwa Viystagle [wes

   

 

_QVEA es Jee Llp Morres a ttle
20,0 wl WLS Lb. toe
2090 ’ g ob. fl. we 4 29.00;" MA. “ AVEMAT]

o &: oA Cs Cal Ade 20 Lb a Sault Luvtten

beFoupsel Fo Mave fed id gsaszolfut 3 pF Atasr b6wlea
w Fo KE 6 Lilu LIGH? 2& SHE brolvlwée Mug A OLE

: YI OD-(9 fabeou SLATES Opts [ Aut, 05, -CK-/1357-
SSG, ¢ MAL 24 X020\ Ckaul Lie Cra pLadle
| b “Feat Aa Ed Mier hat Ip Cowtctess besrks -or Cts [a

| TH aclwewrs Thar AkFeuksaur AAs
hid tat THES Tuidteur Deeps?)

 

 

 

 

 

 

 
   

 

 

 

 

¢. —

Has G r Lehuee Leatewee Ly MitA VM
THe CHU Ml bas

VE (nelete eG A tatal hrsease, Ube“ |G Use 3682 Gs (A),

: wheal PRAT Ly Mis Ur STLMLY ¢
| ApMen es wel Th THE f Gk lyArY 20 bhys BELtd BML TT Lus AA

   

ST Hf &
| WEL Etagr (8 UEC 3592 Ot A} Bur ese Ale be I~
pebnuidiey LEME s, THE Cyous Why WAVE JHESE ALMCYE STRAT TV e
L Aus Lucluapee (wll bsraplriWes ExcbPT Lou. To EXHAls Thou, ~
hots v. GLAKE (3@3 er (850,186 3 (20 3)KE CoG ul 20K fulelory,

ComiTE TUE peal LLALMS AS EXCEPT Loney 20a heh Vv NGO S4L£
Us £I (veh xoce

__ Thas Wilt A At ewhaur ls factua TRREARIELE Hid wn Pars
| Cire LTy LE Ck HAs Troe Ls 46, & UTE ue dares

 

 

 

 

 

 

LON

(G)
cE 4:96-cr-00176 Document 167 ffil§d on 06/01/20 in TXSD Page 7 on

 

Sb fs3d Vitf 14LZ2 04 (4 ya "CK ne RY C0gbIha LUBLI bY, ltl (Leer
Ks Comrenr of A24 PerrrLow), i Mob dL. FERAL Lik El

ee saus, 4 32 f2d 225 239 W2 ACE 2oolL ¢Tifusliow evlef

z urtié, oryéu 1Mal Lda £3 wor CHA ewilia (AE

KMALi Catton oF THE bor Asoud aria, bal ; HOEK Vabrarty

Boucher y. LAmAwua To FSA! eal £O2 607 (As b. Lu epee)”

Ceavelunra 7hal eptiqus iow pF ALY LUE AT ELE KE MEAT ES
: bultd & Lu Ce & J) tg GLY wrs CAlCGLRL 25g

FZVMatts of FOUSE AS Vipleulr CLLME- 2
THe resus was LEGaAl Qe TMal BOF flab. Oo srs TEM hy

Ackeuséh, A445 SrTtarral Spt Lumeh rare RECA LE
Conte seled (bs waly L, EA 8ttitawek's Casey \-
B (4 lL CCWER S30 -, Saf Zo

wielhtPur 2008 wl 773/42

 

 

 

 

 

 

 
   
 
 

fs &€

    

 

 

 

 

 

“ : SI; Zuckeh Vv. “Muelle 001 wt. (027274
ZHe Exésr STEP ACT DED Wer Altea rHeS eye belly Lo THE
zy Larrys EX Mercoe Dp tehude ¢ THE “ WI TULLES

 

MEAL TLO G irs’ WAL vee £6 MAry Ld bw, Lr 680, Crukts

THhiwthour PHE 0 Cpu thy HAVE Cool Tans 7p CMV Ee TAL

ADMINS 6 IAATT VS fifa raw £6 hurley Meus Uibee THE Creer

_ STEP ACT, WHERE CyreCumsTAuC€s Glas’, SEG “ss Minilow “

biktAu rk Lee sos AbG wl O2567% AT*2 (0d, ehio July 3 dolt)

By Abnes Sirve Noria Fee Letaleulartce vF Gor TimE Cleop

Usthee THE FLARE? STEP Ae [, THE Ch? CAL pees THA "lr We

t 6 phate LEmertes pty Be

BUSES, FE F Seek Iwe dbatusrter ove Kemences tial
Murr re, KER Wp 3Hp-CR-0024£-KL6-1,

| fOr te Ti 0h Feb 1aol4) [udze uv. Magkguss 44 wh 42121240 *2

OD, Mx Let 10, 2e(F)

 

 

 

   

 

 

THAT WME LHe Krak (Zh CUMSTAMCE E, seekiue Kelrek Kopin.
Boh Maybe furcl e, WALK AMID THE Wdrvee el A békewthult
uke To ! Adi Le KEMAED, Li howe
= Wok Ll 220

 

 

 

 

 
G 4:96-cr-00176 Document 167 €iped on 06/01/20 in TXSD Page 8 oy

 

 

 Unexren Staves we 2ubelwae 20 wl Io§ F880 (thin

: Perl Wel Anh KBhucla

mE Tewt sede ” LUBED, MK Tabu son Molt Thar

Too COURT CASOE Lu THE. cr Maus ALhsAliy GATE |

 Mertows For Gomi sstoangt € GL HAL uirhhar tehertbon _

| willansrtoe BEE. Ligh, Te Saree uv. Muslel 7

M 22,02, Liuphe “OKAGK
UNMET Starts ¥, be Ps G+ ($~CR- 8p (Eb, [és APR 22922)

Chose Ttial, Zo _
LP Lr
“aeal “ID Ld Le fulilé

Lior ¢3 L ow To 26 tuslheg wale

te Pheer LKACLARABLG He on Te Fh NaF iteb ell. Wa

Orhan Slaaiee Ake pha sta) Hike 7H. lel ly ¢ LeltiirrAl Cy
| EhBbtaka dle Hh AF LURK 4 Hk. Tolan 2 eAET A.

MM Vf. LAG - BOM, . LIAR MC LI G CSE Ti; Gx
| EUHALE: ‘At ALL. Dirtea Kiwb bs & Ake Wantlist, Me Sabluioag

Lele Th Med. Coat de ee CotouA edie AP Ene ET ener
Whee CHE RISK ok At Lutter lee Lh lshdptensdiy Miah

Aus 4 CL LE I ee

| kate CrileR Lrpares Ash i? kel Eoeea GZ zB FF, 7 ite SCALLLTY

 

 

     

   

 

 

 

 

 

 

 

: oe ies orroW Spe Cp Ulh- (7 decent Lu pterrecs Ar FRC oP LL
Daren Zp duilug dhacabiwartve Kenthtes sould

 

 

 

 

bitty Chfeawk THE &rsk UR Te ttt Sow wel LEE Ei/28¢h
To FQVUb~-19, A Destace 7H Mas <ACEAb CCCP LouAally bike fel
Ht Soy Wee To Could Pe bs Ase eller
EG ta Ak VE KMESywy, L7~ eel?

 

 

( z L eo Ope eR Aah ___
Reb eho re MA. Thiet) Cu AdssInutte KReltase
_mMeTloxw fLoel.

 

 

 

 

 

 

ry
(6)

 
© 4:96-cr-00176 Document 167 Cy on 06/01/20 in TXSD Page 9 Cy

 

 

 

A tukTHor REASOM To Oucuta MA. Joie Latlutd Lo
Ir KA Prue ABMeehras Zs (har Tht £6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DVI ~-l4 CULE Ss
doatnnciyy Fs MEG alaly LAOSAMEE
Ok U6 WMERG YEAL THA “6 Bef © WAS 2
Merres vl SHE iinrra t hvac Ip LY MATCE ££ CORAL
| HEALTH (eA /TO, willld Be LRA MAL Jo fetes S
| @4Ir wWhtlls LLA6 V7 “ LAKE AA hg pera LLHAE.
| CohsStpeAtuG Av AbiitwrsThhlive K6@Ues(, £n2 (MELE.
| BLTLA CLA CUM THULE, THE Cymer SNOul dA LAV e
eC oy Clan KEBu¢CME NA GgILTS Las
BY “LC 325 £23
| whe keleyaur (use 38824) S€ulbulruG FACTOR’
WAkKAUW Rehie rng MAb sae Crrtucs To (LaME SCMVE

 

 

Ah UES Trt A Co strios ak Hons Coy lowt tig ETH
THE Loeszbilrry oF A AUELE flqurine, Geek THE

 

 

 

MPN SSI C Se to A De Feah
ESTAELE SHEE THE EhrsEue ODE CupAnthtitky G44
Pell LC « Ta sr- e

L WAALI LANG COVIL ~19 Ath BECp uli
bbvee28 Ly FUL

(Le lsAse LAW Fs <TRELE
SE LLTCD AL VE, Lilt Ala _l0-l3,

 

   
 

 

K LK : LAK Ay LEE | Gg i
By THE lwcowlttotles §et 0 UID? Comlpies Z,
he Nexdlltocea a ipes 8 We i? hescie etal

 

 

 

 

 

 

 

 

 
©S 4:96-cr-00176 Document 167 ff@d on 06/01/20 in TXSD Page 10 6% 7

  

 

 

A thehhrwdly t.iphttiiea S6éhc Aw CAb bee Re bdthare
S Cartas ca Te Tem Ss CL ved MD DEE YL Leb GM Far~

2 MAD A CHL LS l7 0 WUE 2, f ZEW MJ eve

biltdrlen (Me Coté? bb beg “A ARAM LATE.

 

 

Le Fe MCRL
D) Colle l feles ris Merlou Hiber S44, bue le THE MECO Ta Atscuss
Auh Mhovine &etokhs el HEAL Cond LT Law |
a) GhoulE at UtglEr Risk Fee Stuars Ll lwess, Cuties bod Ors an oo
Coutéet Lh b vba Tren (VEL EAA A4,do10) MA rete jeter CDE feat
‘A - ve
Lek, Pa LS ,
dd} ip et VDACTUR 26: OVIO-14 4s 4 fhabimte, Le Meal it
COLGAN. 0 Idee ALA BT il br LEblore
THe Note Hote, ‘at 6Lawa Ii oe La aa ad oy
GauceK etna THE Movel Chinathibes ferent (ite oases
MAR @ Aver lagle Ar HTT: Mactasid, LALETE MOUSE, pw,
AC rE fe clan arti | 3

 

 

 

      

 

  
    

CASe~ Virb -14 parE eake
5) shee Lak “Whe use (Ake Moy lle AFT 4b
Vae ERES {FALE 1 17, koe)
IE’ , tus (heir e “Kael able AP LOE grapes
App LAD ere es : Li) ‘phar AVE RAs tel led TEE.
“TD”

DAchtlavrag A fArK Anh &F Fecrrve LoVLTA ~! 6S pteke ~Aae
Dféw LETTER To VOCE “8 Cerbeuar MIKE J istey OVERS

EE, thal, TA G4 scat Leabtis Helles Au BEE j{teALens
9\ Toner a 5, HL pars, *

CLE MLCAL ae Kaen Choe. leo Dats Coelten) Src kh.
TARE, Lacie (Rtas GAS ees Ale TESTA i Moe (Me LE os

FALL DAM be pBdedal LF ITwywmaras As Lohouavrkus MLT-s
In FéhekAL Giktan ef “King (QVID~19 ACTLina LL de

 
  
 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
CG 4:96-cr-00176 Document 167 ffi on 06/01/20 in TXSD Page 11 of7

  

Lt lhc ks
I) Hear BIN I pmER SL BETH SCHuAk zat Fel, bee Litt pL LME
nia Ciokipoa Uikus pitts “uR¢LC £5 Pape TA bes =

 

 

 

 

A g fb y A Z f Y Ch rs OC ea

A} 26 tree las CMKA Le “Lge Sid Fégeedl LAE Ses “2
Cp CST hu SynfloMderre Lud les for Cod pia!

L)l SUKAak <C72 55
bah ~2

  

6 ealnase. Dynare Nadel ar Ee OAK bh aAlge L

Biro DEL By PHL? 0. DoAllag lek (La THe Uurrea.

 

 

THT6s KIOSTKECr. Fak *HE SeuThthic OF ETEECT
cf (&xXAS Howse i od) Literréh STATES tc

 

Tose AGAR GAACTIA Lhe, 4-6 pee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
€ 4:96-cr-00176 Document 167 fd on 06/01/20 in TXSD Page oy’

Seem Ww Aky
Mh. Soklwsou Huntly Seeks 7h& ArTenrlow of Pht Coed |

 

 

 

 

FoR Ag HAS Moy SahVEA MP Ean TATE lély 1a taly > foie vines AY,
DMI A AR EE ~ fe whhE4 Arg SLTY Mol H Ship tact (260), a,
A, ~ fon bho paths LE To SCRVE g ft OH (ECAICE, “ss
LDLE MR, 2M Sep Has A MEM CAL Cowbt topes Te toler

EFeers Hr YIN~1¢ Ltusguce MA. |

Sotusou Tucci Whey ar Fee Fl bbe Meaptecel Coren :

ww Vulée Opell Ee aTrons pk Curb-4, |

COUPLE wrth AIS D&Kkeuts Lave one Gould Spiel.

Fu Costly qshteal “Costs tah ‘: the fal FE fe

No hasou SEEKS Cp her [Teé

   

           

 

 

 

 

 

 

all ADS ane
MAY Mohr rlow (Lun Celle go
_Uile L Abt 6 TL, Se —
As KeCeprly As of 2018, Mh. SoH soa HAs Copitserth_A
UA t i f ec -OW AMA {v4 [KE Or ef OM Vi RAE, OLCCASL One CR
KI LAME CT. Olt. Mo “ol s4)-UF ALDOR “KA LM i, & Qe (Lo,
Ar ts Gk was CpMesucrBA Ste ies. THERE) ket

 

I Abn BECOAk cf Yow Muth THE SAuAGE oF HOS
on! Ue CAT LOLS A LT b GX /O Ls lo B
Ou t THE Covra-l9 VEAus. Th MAy HAVE Aw LUstarge
AELECT wHEH Cpe Le 4 . la ML Té6Ke fou Havens Sythe

(oM@Pl le arrows oh uty B&ComEe Fatal LE HE Couarhucts |
THE Vitkus AT Pohl WOdTH wehtcal ¢ Earn.

 

 

 

 

 

 

 

 

 

 

 

 

 

i
(1%)
€ 4:96-cr-00176 Document 167 (fd on 06/01/20 in TXSD Page By’

CE wrth
f 4h CHNCER Ml Strky tl Xf san ge - to
wy), K~ 19 p AVAL FHL C0) 2 4 be z (L 426
Ahh Ske TY ~ fob Maar teve Cu 72) sF Covea~ US
L, aves [Bs AESU. / MIL LUA HE KMLGR &S7-
Pkt son Prhul adh L HE VERUS Lu (EKAS A404 OU OF
& HG Me lo TAK f&beeel Lucrhm Bésrag Ctkbale
AMM Tedd ra LK FEAGKKAL Pw stliilose |
hue NEFATHS HAS OCCU Leh g ¢ KES4C eo F (pvlA4 1G |
“Hels AY ET.WOATH Métal Chuck CPme\ bette... |

THE tutustittionw of THE Leis TUT MIC on
WWLTH At OVEL-Chpadth Cota re (yl A one.

  

 

 

 

 

WHECH MAKES LT V2
Te tHé (alee oF

L fj : KA 7 a g
So(Lal | UIEL MG, Sd Prabtee, 4, Atak, le Le tveel
LONMTIRAL LLL + AL§ SHAKE ALA J AA YQ. WE LD

  
    

 

 

THES (Em OL A Wer-B8h” Fok TH UTA WHERE ZT Cita
unr 03 -lpm Lt Tp LAD UATE, JunmAr€e [er

 

it & 4 6 STAEFE Ta SOLELY
End. wee StmPly Eager, _

Lia Pos Abb Te Cht!s Aeylacgh re Speral
CsA crag -

Otter dle i taut a haanllee Ch on bare floor

 

ZT ES MoT Auttleere64 wht Lasrtrertacs: Ie

 

Have doy TYAE OF ALebhel eb wore Mok SCEAOK
AS well As deen t A,

 

ar}

A frtrlAriow of (kbs -Miurkea 7h Uuarr

SHALE(S) ony CLEVES $ Tus hs, Abts [ie hele Aeantiey EE __t
ne BLY SNpW6AS: WHEREAS THeSe UTLO ES C¥ |

 

 

Coutts (Ne Vidas bu ellie. ee pee Paget

 

 

hua Lulecer ag Cuerrrng burr (aioe [hhet Huuse.
yp ST ty Flas Le mares LTALEL Lifetime ls
w Ma LL ¢ res CAE

 

AUGGATI VE,

 

 

5
( (5)
e& 4:96-cr-00176 Document 167

 

Fitgd on 06/01/20 in TXSD Page 1a?

 

 

Fee Monreal COMU Held 4 SipUla you pl Zim Pes
WwiTH Sev gu lb sT4 ue PB Catt fA All

 

 

 

 

! DMM Oh) WN HL. Mb) bb © LOU CGE LOOM Gale :

NM AIHER WEA. val IT Lk AA JMMALE Ay |
THE GUST LIUIL OY, Hee C LAGE MS ‘Be AM b le Te
M0 tle Lal LOCEE WMECH wre.

 

 

 

Q hs Avs Auk Keyeur THY Shend ob The Deus
Q Able TEs des STAFF Ip PNTL AE Sweral DETAurCEUG
(3 eT OMA op le. SANTIL EE AMA MOkE Fehon Thy
(4) f aR HE Z 7 6 3f LHI PITEE [0 lye
LAL res £ THAr! CL Lar AMSTEAL OC ACHAEA Lar AEC gueSe
ol ovéLfpfularcose

Now - (any Taw ek Te Ch falre fe,
Zr Vind eee, wtll fos
Lo eLTareoly Zk Esel Pi tne suebiors ft rol Lares yp THRE
WEAL EUTCAG.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
€e 4:96-cr-00176 Document 167 gd on 06/01/20 in TXSD Page 1S opi?

 

 

 

lowe
MMoehucr en
mh Htnwk py CHt OC fbi ane bb te (Hb
Cop Kk A T Chi LAI b <6 ¢, Ctr RALS 2 “AE evel

OLDAIA Lr LoeuLb =a) hy, ht ae F_ GO Mad Te
Aks Zu A BE Kode Wir Fil ef Me JOCLAL
4 fs ALUL A Cte Leh CH lt LIA

be EL, & fav CSUL ALEEO.

Lrlal Aton,

 
    

 

 

 

 

___ Wels h6 fake s7G7LT. Lywed Lkses Thar THs Bower = moe

 

 

 

 

 

MEM Ath AW TA i “ar CLouAl: been Ae
Lyd TME KEM ALUER CE Lt ban el Ln fl tbo, eee
Adres

 

OAg Aly 2020

 

 

 

 

 

 

 

ka sAecrbkul
Crict; f.- M
AK Erbe SU, Che! bee F2Fn)~0? 79

~e Fo, helen CH
4.0. Bon tl 330
FL lekTH, (XA  T7EUF

 

 

COATELICATE of §£ CLULCE.

 

 

 

#4 | vt ¢ ve oh L
BALL Lf BE § Sle OMY el MAY dow By. ig “Mee rl.
il & ATT: CRMIEY “Ho MEL BF sr22z. Cl EL Tekh As
lz v. ey, S200 FE LGtd

Houslauw_, TEXAL L1OLR

   

ALIS rahe MANE then L4OL-b zr
fHC_ELw}eaTH
~ 2.0. pK (5220

(5) ET. frophth, Fo 2LUG
 
Get O2&TE hOUO O29T sone

LLM E IEEE |

- ee mae oeeee

ona as

SPL SSS SSL LLP PLY
PRAWNS

 
